 1   DARRYL YOUNG #255894
     Attorney at Law
 2   Law Offices of Darryl E. Young, P.C.
     650 West 20th Street,
 3   Merced, California 95340
     Telephone: 209.354.3500
 4   Facsimile: 209.354.3502
     Email: Darrylyounglaw@gmail.com
 5
     Attorney for Defendant
 6   Ryan Frietag
 7

 8

 9                      IN THE UNITED STATES DISTRICT COURT
10                        EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,              )     1:16-CR-00024 DAD
                                            )
13         Plaintiff,                       )      ORDER CONTINUING
                                            )      STATUS CONFERENCE FROM
14                                          )      JANUARY 27, 2020 at 2:00 p.m.
                                            )      TO MARCH 17, 2020 at 2:00
15                                          )      p.m.
           v.                               )
16                                          )
                                            )
17   RYAN FRIETAG,                          )
                                            )
18                                          )
           Defendant.                       )
19                                          )
20                Good cause appearing, it is hereby ordered that the status conference of
21
     Ryan Frietag, previously scheduled for January 27, 2020 at 2:00 p.m., be continued
22

23   to March 17, 2020 at 2:00 p.m. Defendant is ordered to continue to comply with all

24   previously ordered conditions of supervised release.
25

26
27

28
 1         Defendant is currently in custody in Lerdo and ordered to be present on March
 2
     17, 2020 at 2:00 p.m. for status conference.
 3

 4

 5   IT IS SO ORDERED.
 6
        Dated:   January 24, 2020                   /s/ Barbara   A. McAuliffe      _
 7                                              UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
